Case 18-27636         Doc 18   Filed 10/08/18 Entered 10/08/18 15:55:41           Desc Main
                                 Document     Page 1 of 3


                  UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF TENNESSEE
 ________________________________________________________________________

 IN RE: KODY DEMETRIUS TATE,
                                                      CASE NO. 18-27636

             Debtor(s).                    CHAPTER 13
 ________________________________________________________________________

   VERIFIED MOTION OF DEBTOR(S) TO EXTEND STAY UNDER SECTION
                     362(c)(3) AS TO ALL CREDITORS
 ________________________________________________________________________

        Comes now the Chapter 13 Debtor(s), Kody Demetrius Tate, by and through

 counsel, and represents to the Court as follows:

        1.      That the Debtor(s) has had one prior pending case(s) dismissed within the

 last year because:

                17-25264 filed June 15, 2017 and was dismissed on July 27, 2017 for

                Failure to Pay.

        2.      That the Debtor(s)’ financial or personal affairs have substantially

 changed since the dismissal of the prior case. The Debtor(s) was unable to make the

 plan payment in the prior case based solely on their employment. The Debtor(s) have

 since acquired significant freelance website work outside of their employment, which

 will enable them to make plan payments going forward. The Debtor(s) understands the

 importance of making payments and attending all court dates.

        3.      That Paragraph 23 of Schedule J accompanying the Chapter 13 petition

 signed by the Debtor(s) provides:

                         Total projected monthly income:    $7,299.17

                         Total projected monthly expenses: $2,460.00
Case 18-27636       Doc 18     Filed 10/08/18 Entered 10/08/18 15:55:41             Desc Main
                                 Document     Page 2 of 3


                        Monthly net income:                   $4,839.17

        4.      That the proposed plan payment is $2,050 every two weeks via payroll

                deduction.

        5.      That the Debtor(s)’ prior Chapter 13 case was not dismissed because the

 Debtor(s) failed to provide adequate protection ordered by the Court or after the

 Debtor(s) failed to file or amend the petition or other documents as required by the

 Bankruptcy Code or the Court without substantial excuse.

        6.      That Debtor(s) prior Chapter 13 case was not dismissed while an

 action under section 362(d) of the Bankruptcy Code was pending or after such an action

 had been resolved with an order terminating, conditioning, or limiting the stay.

        7.      That this petition was filed in good faith as to the creditors to be stayed

 and the Debtor(s) believes she can fully perform the terms of the proposed plan should it

 be confirmed by this Honorable Court.

        WHEREFORE, PREMISES CONSIDERED, your Debtor(s) moves this Court

 under section 362(c)(3) to extend the automatic stay under section 362(a) as to all

 creditors for the duration of this Chapter 13 case or until such time as the stay is

 terminated, modified, or annulled under section 362(d) of the Bankruptcy Code or further

 order of the Court.


                                                        /s/ Brian W. Lynn
                                                        Brian W. Lynn
                                                        P.O. Box 111064
                                                        Memphis, TN 38111-1064
                                                        (901) 791-1485
Case 18-27636      Doc 18     Filed 10/08/18 Entered 10/08/18 15:55:41            Desc Main
                                Document     Page 3 of 3




                             CERTIFICATE OF DEBTOR(S)

        I/We, Debtor(s), declare under penalty of perjury that I/we have read the
 statements contained in the foregoing motion and that they are true and correct to the best
 of my/our knowledge.

 /s/ Kody Demetrius TAte
 Date: October 1, 2018


                             CERTIFICATE OF SERVICE

 On, October 8, 2018, a copy of the foregoing was served via United States Mail (First
 Class) or electronically to: the Debtor(s); all creditors on the matrix; and to Case
 Trustee.

                                                             /s/ Brian W. Lynn
                                                             P.O. Box 111064
                                                             Memphis, TN 38111-1064
                                                             (901) 791-1485
